Citation Nr: 1121486	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  09-11 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire
 
 
THE ISSUE
 
Entitlement to service connection for degenerative joint disease of the knees.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
G. Slovick, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from January 1954 to January 1957.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Manchester, New Hampshire, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
In June 2005, the Board, after taking hearing testimony in August 2001, denied the benefit sought on appeal.  That Board decision is final.  38 U.S.C.A. § 7104 (West 2002).

Thereafter, the Veteran submitted new and material evidence, and the Board in January 2011, reopened the claim in accordance with 38 U.S.C.A. § 5108 (West 2002).  The claim was then remanded for further development by the RO.

Following the RO's most recent adjudication, the Veteran's representative sent additional evidence, in the form of private medical records, directly to the Board without a waiver of initial RO consideration and adjudication.  A review, however, shows that this evidence is duplicative of material previously reviewed by the RO as it demonstrates the presence of a current knee disorder, a fact which the Board concedes is true and was true when the case was previously before the Board in January 2011.  Accordingly, a remand is not required to afford RO review of the evidence of facts already considered, and the Board can proceed with appellate review.  38 C.F.R. 20.1304 (2010); See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 
 



FINDING OF FACT
 
The preponderance of the evidence of record demonstrates normal knees upon discharge and for many years thereafter.  The preponderance of the evidence weighs against a finding that the Veteran's present knee disorder, to include degenerative joint disease, is related to his service.  
 
 
CONCLUSION OF LAW
 
A bilateral knee disorder was not incurred in or aggravated by service, and degenerative joint disease may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in a pre-rating correspondence dated in July 2005 of the information and evidence needed to substantiate and complete his claims.  Although VA did not provide notice regarding how VA decides disability ratings and effective dates, this question is rendered moot because of the denial of the underlying service connection claim.  
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.
 

Analysis
 
The Veteran served on active duty from January 1954 to January 1957, he was a qualified parachutist, and he was assigned to an airborne infantry regiment.  It is his contention that his degenerative joint disease of the knees is related to his service to include parachute jumps and a fall from a tank.  See August 2001 Board Hearing Transcript, p. 5.
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
 
Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.
 
To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).
 
After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a bilateral knee disorder, to include degenerative joint disease. Specifically, the preponderance of the competent and probative evidence is against finding that the post-service diagnosis of degenerative joint disease is related to the Veteran's service to include the claimed service injuries.  
 
At his January 1954 enlistment examination the appellant's lower extremities were clinically evaluated as normal.  A knee disorder was not diagnosed.

The service treatment records include a June 1956 entry indicating that the Veteran reported a history of arthritis in his knees four to five years earlier.  Physical examination did not confirm the presence of arthritis, and no treatment was provided.

The Veteran's service treatment records were otherwise silent for any evidence of a knee injury or pertinent symptoms.  The Veteran's November 1956 report of medical examination for the purpose of separation noted normal lower extremities.  
 
Of note, the Veteran does not contend that he experienced knee pain during service.  Instead, he asserts that a few months after his service he began to experience knee pain.  See August 2001 Board Hearing Transcript, p. 13; February 2009 RO Hearing Transcript, p. 1 
 
Included in the claims file are the treatment records of private physician Dr. W.K.  These records include a December 1982 treatment note to the effect that the Veteran injured his coccyx in June 1982, and that he was experiencing lower extremity pain.  A treatment note dated in November 1984 noted that the Veteran stated that his knees had hurt for a long time.  A July 1986 treatment note reflects that the Veteran injured his left knee at work in June 1986.  Dr. W.K. assessed a probable torn medial meniscus.  In October 1987, Dr. W.K. performed arthroscopic surgery on the left knee.  Dr. W.K.. diagnosed left knee traumatic arthritis.  
 
The claims file also includes a January 1996 letter from Dr. W.K.  Therein, the Veteran was noted to relate a history of extensive in-service parachuting, and chronic post-service knee pain.  Dr. W.K. opined that it was more probable than not that the Veteran's knee disorder arose in the course of "this type of activity."
 
Also of record is a July 1996 report from Dr. T.M.  In his report Dr. T. M. noted that, having conducted an orthopedic examination and found that the Veteran's history of chronic knee problems would correlate with his previous service duties as a paratrooper.
 
In March 1998 the Veteran was afforded a VA examination in order to determine the etiology of his knee disorder.  The examiner reviewed the claims file and noted the Veteran's post-service 1986 knee injury, his application for workman's compensation, and the fact that the appellant's usual post-service occupation was in heavy construction.  After examining the appellant and reviewing the claims folder, the VA examiner noted that there was no history of VA medical care until 1975.  The examiner concluded that it was less likely than not that the Veteran's knee pathology was due to any parachute jumps in-service, and that the appellant's disorder was related to a history of post-service heavy construction work.  The VA examiner opined that the Veteran's bilateral knee disorder was unrelated to his pre-service rheumatic fever or related to rheumatic fever at all.  The examiner concluded that the Veteran's knee disorder was less likely than not due to any problem during his military service from 1954 to 1957.
 
A February 2000 VA treatment record noted that the Veteran sustained an injury to his right knee for which he underwent a total knee replacement in December 1999.
 
As noted above, the Veteran testified before the Veterans Law Judge who rendered the June 2005 decision in August 2001.  At that time the appellant reported his belief that repeated parachute jumps, and a fall from a tank caused his knee disorders.  He explained that he experienced knee symptoms soon after service but that the VA refused him treatment when he reported those symptoms.  See August 2001 Board Hearing Transcript, p. 7
 
In June 2005, Dr. S.F. opined that given the history the Veteran had provided, he believed that there was a strong correlation between the Veteran's three years as a paratrooper in Korea and  his osteoarthritis of the knees.  Dr. S.F. stated that it was more likely than not, that this was the best explanation for why the appellant had needed multiple procedures for his knees.  
 
In February 2009, the Veteran testified before a Decision Review Officer.  During his hearing, the Veteran stated that his left and right knee conditions began in 1986 but that he experienced pain about a year after he came out of service.  The Veteran stated that he experienced pain off and on due to jumping out of airplanes.  
 
The Board finds that the preponderance of the evidence weighs against the Veteran's claim for entitlement to service connection for a bilateral knee disorder.  
 
In evaluating the weight given to evidence, to include the Veteran's lay statements there is generally a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  
 
The Veteran contends that his knee pain began about a year after service and was continuous thereafter.  In certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder).
 
In this case, the appellant is competent to state that he has had a history of knee pain.  The Veteran, however, is not competent to state that his current degenerative joint disease of the knees is related to his military service.  Simply put,  offering such an opinion requires specialized medical training which the appellant is not shown to possess.  

Further, in adjudicating this claim the Board must consider the appellant's credibility.  In this regard, the Board finds the Veteran's testimony to be of questionable credibility.  The Board finds questionable the fact that the Veteran first mentioned an in-service injury in which he jumped off of a tank at his August 2001 hearing, but thereafter only attributed the disorder to his parachute jumps.  Further, the Veteran noted that he injured his coccyx during that fall, however a December 1982 treatment note remarks that he injured his coccyx in June 1982.  There was no mention of an earlier coccyx injury.  
 
Adding to the question of the appellant's credibility, is the fact that is the assertion that his knee pain began within a year after service.  Significantly,  however, the first record of any knee complaints dates from decades after the appellant's separation from active duty.  While not the dispositive factor, a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In his postservice records, the Veteran states that his knees had hurt him for a long time.  Still, there is a December 1982 treatment note to the effect that the Veteran injured his coccyx in June 1982, and that he was experiencing lower extremity pain but the Veteran's knees are not specifically mentioned.  Thus, the Veteran's knee pain was first clinically documented over twenty years after his service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence can have greater probative value than history as reported by the Veteran).
 
The claims file also contains which addresses the etiology of his disorder from Dr. W.K., Dr. S.F., Dr. T.M. and the March 1998 VA examiner.  For the reasons stated below, the Board finds the opinion of the March 1998 VA examiner to be of greater probative value than those of Dr. W.K., Dr. S.F. and Dr. T.M.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (stating that the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.)
 
The private physicians have stated that the Veteran's knee disorders are the result of an in-service injury.  Only one of these private doctors, Dr. W.K., who treated the Veteran soon after his left knee injury, however, is shown to have been aware of the appellant's postservice knee injuries.  Dr. W.K., having had treated the Veteran after his 1986 work-related injury, had at least constructive knowledge of a post-service injury and stated that the appellant's knee disorders were service-related.  Dr. S.M. and Dr. T.M. who also found this to be the case, however, appear to have relied entirely on the Veteran's stated history and there is no evidence that they were alerted to the fact that the appellant sustained post-service injuries to both knees.  Thus, the opinions of Dr. S.F and Dr. T.M. are of limited weight as "a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional." LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
 
Additionally, the probative value of a medical opinion largely depends upon the extent to which such an opinion was based on a thorough review of a Veteran's medical history, as contained in his claims file.  In cases where an examiner who has rendered a medical opinion has not had an opportunity to review the Veteran's medical records, the probative value of the opinion is substantially limited.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (bare conclusions without a factual predicate in the record are not considered probative).  Here, the opinions of physicians who did not examine the Veteran's records differ with the opinion of the March 1998 VA examiner who reviewed both the appellant's service and post-service treatment records.  As the VA examiner's opinion is better informed, his opinion outweighs those of Dr. S.F. and Dr. T.M. 
 
Further, the opinion of the March 1998 VA examiner outweighs that of Dr. W.K.  While Dr. W.K. had constructive knowledge of the Veteran's post-service left knee injury, Dr. W.K. fails to discuss this injury, and Dr. W.K. is not shown to have based his medical opinion on the Veteran's service treatment records and post-service treatment records.  In contrast, the March 1998 VA examiner considered all the relevant records.  As such, the VA examiner's opinion is better informed than that of Dr. W.K. and is therefore afforded greater weight in the Board's consideration of the issue of entitlement to service connection.

In must also be noted that there is no competent evidence of a right knee disorder until after the beginning of postservice left knee pathology.  While the service treatment records note the appellant's self reported history of arthritis, at no time in-service was any knee disorder diagnosed. 
 
Thus, the Board finds that given the amount of time between the Veteran's claimed initial symptoms and the time he first sought treatment, given the demonstration of several post-service knee injuries, given the appellant's history of post-service employment in heavy construction, and given the opinion of the March 1998 VA examiner, the preponderance of the evidence is against entitlement to service connection for a bilateral knee disorder.   The claim is denied.
 
In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

 
ORDER
 
Entitlement to service connection for degenerative joint disease of the knees is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


